Title: To Thomas Jefferson from J. Phillipe Reibelt, 27 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 27 Janv. 1806.
                        
                        Venant de recevoir d’un Ami des pepins de la pomme de Borstdorf—(qui passe pour etre la meilleure de toutes)
                            de 1805—je prends la Libertè, de Vous en offrir la Moitiè.
                        Mr le General Dearborn n’a pas encore renvoyè les papiers au Collecteur d’ici.— mais j’espere, qu’ils
                            arriveront demain.
                        J’ai priè Mr. Randolph de Vous rappeller pour Moi ou une petite Lettre au Gouverneur Mr. Clairborn—ou un Mot
                            de Moi dans votre premiere depeche a lui.
                        Mr. Crist. Maÿer Vous enverra en mon absence du petit Maïs (Quarantino) qui doit arriver pour Moi (en
                            primtems) d’Italie. Je Vous prie d’agreèr mes sinc. et prof. hommages
                        
                            Reibelt.
                        
                    